DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 7/2/2021. Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 3, 6, and 7 have been amended.   Claims 11-17 are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/2021 has been entered.

Response to Arguments
Applicant’s amendments to the claims filed 7/2/2021, with respect to the Objection to the Drawings, have been fully considered.  The Objection to the Drawings has been withdrawn. 
Applicant's arguments filed 7/2/2021 have been fully considered but they are not persuasive. 
Applicant argued that the noted references fail to teach or suggest the Applicant’s claimed invention.
This argument is not persuasive because, in addition to the amendments to address the Objection to the Drawings and the Rejection under 35 USC 112, the Applicant has only amended claim 1 to change “comprising” to “consisting essentially of”.  From MPEP 2111.03 III:  The transitional phrase "consisting .

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  
In claim 6, line 2, “second branch conductor” should be -- second conductor branch --;
In claim 6, lines 4 and 5, both occurrences of “first conductor segment” should be -- first conductor branch segment --;
In claim 6, lines 4-6, both occurrences of “second conductor segment” should be -- second conductor branch segment --;
In claim 7, line 3, “distinct than” should be -- distinct from --;
In claim 7, lines 4 and 5, both occurrences of “third conductor segment” should be -- third conductor branch segment --;
In claim 7, lines 4-6, both occurrences of “fourth conductor segment” should be -- fourth conductor branch segment --;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "first branch" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The claims are examined as best as can be understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2010/0283349, hereinafter Wolf).
As to claim 1, Wolf shows (FIG. 4):

    PNG
    media_image1.png
    598
    732
    media_image1.png
    Greyscale


A voltage balanced winding for a stator 3 of an electric machine with a high number of pole pairs, said stator 3 having a plurality of slots 35-39 arranged in a circumferential direction of the stator 3 in predetermined intervals, said winding being a wave winding (para[0069]) distributed over D 

    PNG
    media_image2.png
    777
    988
    media_image2.png
    Greyscale

at least two phases (five phases para[0069]) having a plurality of conductor segments 54, one conductor segment 54 for each layer H,I,J,K,L in each sector 34, and each of said conductor segments 54 consisting essentially of a plurality of straight conductor portions 55 arranged in an axial direction of the stator 3 and a plurality of end-windings 56 connecting the straight conductor portions 55 to a wave pattern, each straight conductor portion 55 being accommodated in one slot 35-39, 
wherein the plurality of conductor segments 54 is divided into connected branches of conductor segments, wherein each connected branch includes at least D conductor segments (five) selected from 
wherein at least a first conductor segment of layer j1 and sector d1 and a second conductor segment of layer j2 and sector d2 with j1+d1 = j2+d2 are integrally formed as an uninterrupted conductor segment (para[0069], each conductor segment 54 has successive, series-connected portions in each of the layers H,I,J,K,L similar to Applicant’s disclosure).
Wolf does not show J being an integer greater than or equal to D.
However, Wolf recognizes that the number D of circumferential sections and the number J of radial layers are result-effective variables for the electric machine.  Wolf has twelve circumferential sections 34 and five radial layers H,I,J,K,L (para[0069]), leaving it to the person of ordinary skill in the art to choose the number D of circumferential sections and the number J of radial layers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected J being an integer greater than or equal to D to result in, and for the advantageous benefit of, the ripple of unidirectional voltage decreases and power output and efficiency are improved (para[0003]:1-13).  
The normal tendency of a scientist is to improve upon what is generally known to determine the optimum combination, (see In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)). Therefore, the modification would have been considered a mere optimization of two result-effective variables, the number D of circumferential sections and the number J of radial layers.  See MPEP 2144.05.
As to claim 2/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 4 and 22 above) a sum of conductor segments from layer j and sections d equals a predefined number and being integrally formed as an uninterrupted conductor segment (the sum will be an integer which is predefined and the conductor segments are integrally formed as uninterrupted as shown in FIG. 22).
As to claim 3/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 22 above) the connected conductor segments being integrally formed as an uninterrupted conductor segment (the conductor segments are integrally formed as uninterrupted as shown in FIG. 22).
As to claim 4/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 22 above) the electrical connections being arranged on one axial side of the stator 3 (all the terminals 72,74,76,78,80 are above the stator core body 4).
As to claim 5/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 23):

    PNG
    media_image3.png
    767
    938
    media_image3.png
    Greyscale

the conductor segments being arranged in the slots 35-39 such that a first end-winding 56 connecting two straight conductor portions 55 in a first radial layer of a pair of slots 35-39 and a second end-
As to claim 6/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 23 above) a first conductor branch segment 55 and a second branch conductor segment 55 are connected in series by electrically connecting an end of the first conductor segment 55 and an end of the second conductor segment 55, said end of the first conductor segment 55 and said end of the second conductor segment 55 being located in neighboring slots 35-39 accommodating straight conductor portions of the same phase, or being separated by an even number of slots 35-39 accommodating straight conductor portions of the same phase (conductor segments 55 being separated by four empty slots).
As to claim 7/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 23 above) a third conductor branch segment 55 and a fourth conductor branch segment 55 distinct than the first branch are connected in parallel by electrically connecting an end of the third conductor segment and an end of the fourth conductor segment, said end of the third conductor segment and said end of the fourth conductor segment being separated by an odd number of slots accommodating straight conductor portions of the same phase or located within the same slot (conductor segments of different branches are located in the same slot, FIG. 6 shows the conductors connected in parallel in a star configuration).
As to claim 8/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 22 above) the ends of the branches 55 are arranged proximate to each other within a 2q adjacent slots 35-39 or more, where q is the number of phases (para[0069] five phases, and branches 55 are located every five slots.).
As to claim 9/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 4 and 22 above) the ends of the branches 55 are distributed uniformly in a VD period around the stator .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2010/0283349, hereinafter Wolf) in view of Detela et al. (US 2014/0145540, hereinafter Detela).
As to claim 10/1, Wolf was discussed above with respect to claim 1 except for said winding is a pseudo-helical winding type.
Detela shows said winding is a pseudo-helical winding type (para[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the winding of Wolf to have said winding is a pseudo-helical winding type as taught by Detela, for the advantageous benefit of having the passing of all winding overhangs possible in a small volume of space as taught by Detela (para[0040]:1-15).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Johns (US 3,324,322) shows a balanced winding;
Foshage et al. (US 7,061,153) shows a balanced winding;
Haydock et al. (US 2001/0043018) shows (FIG. 13) a balanced winding; and
Detela et al. (US 2014/0145540) shows a wave winding in a motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/              Examiner, Art Unit 2832 

/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832